     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROLYN B. CHEN, CSBN 256628
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8956
 7          Facsimile: (415) 744-0134
            E-Mail: Carolyn.Chen@ssa.gov
 8   Attorneys for Defendant
 9                                UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11                                     SACRAMENTO DIVISION

12
                                                     )       Case No.: 2:19-cv-02417-KJN
13   KIMALAE RAPHEL SMITH,                           )
                                                     )
14                  Plaintiff,                       )       STIPULATION AND ORDER FOR
                                                     )       EXTENSION OF TIME FOR DEFENDANT
15        vs.                                        )       TO FILE ANSWER AND SERVE COPY OF
     ANDREW SAUL,                                    )       THE CERTIFIED ADMINISTRATIVE
16   Commissioner of Social Security,                )       RECORD
                                                     )
17                                                   )
                    Defendant.                       )
18                                                   )
19
20          IT IS HEREBY STIPULATED, by and between the parties, through their respective

21   counsel of record, that Defendant shall have an extension of time of 30 days to file his answer and

22   a serve a complete copy of the certified administrative record of the administrative proceedings,

23   to be continued from February 10, 2020, to March 11, 2020.

24          This is the first continuance sought by Defendant. There is good cause for this request.

25   Defendant requests the continuance due to the fact that the Social Security Administration’s

26   records component needs additional time to produce a copy of the certified administrative record

27   to be utilized by all parties in this suit. The Social Security Administration’s records component

28   receives an extensive volume of requests for records nationally. For example in the last fiscal year,



                                                         1
 1   SSA received more than 18,000 civil actions per year. See Federal Court Review Process,
 2   available at https://www.ssa.gov/appeals/court_process.html.
 3               Therefore, with this Court’s approval, the Court’s scheduling order shall be extended by
 4   30 days, so that Defendant may serve a copy of the certified administrative record and file his
 5   answer on or before March 11, 2020.
 6
 7                                                   Respectfully submitted,
 8
     Date: February 10, 2020                         PENA & BROMBERG, ATTORNEYS AT LAW
 9
                                                     s/ Jonathan O. Pena by C.Chen*
10                                                   (As authorized by email on 2/10/2020)
                                                     JONATHAN O. PENA
11
                                                     Attorneys for Plaintiff
12
     Date: February 10, 2020                         MCGREGOR W. SCOTT
13                                                   United States Attorney
14
                                                     By s/ Carolyn B. Chen
15                                                   CAROLYN B. CHEN
                                                     Special Assistant U. S. Attorney
16
17                                                   Attorneys for Defendant

18
19                                                  ORDER
20
     APPROVED AND SO ORDERED:
21
     Dated: February 11, 2020
22
23
24
     smit.2417
25
26
27
28


                                                        2
